Citation Nr: 1141374	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  04-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of multiple fragment wounds to the left knee and leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who had active service from November 1967 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Thereafter, the case was transferred to the jurisdiction of the Newark, New Jersey RO.  In September 2007 a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In November 2007, December 2008, January 2010, and June 2011 this matter was remanded for additional development.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of multiple fragment wounds to the left knee and leg have been manifested by injuries to Muscle Groups (MGs) XI and XII that are best characterized as no more than moderate, each.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's residuals of multiple fragment wounds to the left knee and leg.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.69, 4.71a, 4.73, Diagnostic Codes (Codes) 5311-5312 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim for an increased rating for residuals of multiple fragment wounds to the left knee and leg.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  October 2002, March 2006, and December 2007 letters provided the Veteran notice that is Vazquez-Flores-compliant.  The claim was thereafter readjudicated (curing any notice timing defect).  See supplemental statements of the case dated in July 2008, October 2009, February 2011 and August 2011.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  [Notably, complete private treatment records from E. M., M.D. (Dr. M) are not available for review; only 2002 and 2003 statements (and X-rays) from Dr. M have been submitted.  Dr. M has not responded to the RO's request for such records and the Veteran has not submitted them.  At the September 2007 Travel Board hearing, the Veteran was specifically advised that VA would assist him in obtaining records from Dr. M, but that it was ultimately his responsibility to ensure that they were received.  He indicated he would submit them, but has not]  The RO arranged for examinations in October 2002, May 2003, August 2006, June 2008, May 2009, March 2010, and July 2011; the examiners reviewed the Veteran's claims file, including the statements from Dr. M.  The July 2011 examination responded to insufficiencies in the prior examination reports noted in the Board remands; the Board concludes that the July 2011 examination (considered along with reports of prior examinations) is adequate and substantially complied with the Board's remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial [i.e., rather than strict] compliance with the Board's remand instructions).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in March 2002, the period for consideration is from March 2001 until the present.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's STRs show that he sustained fragment wounds of the left leg in 1969 and shrapnel was removed.  The records of the treatment the Veteran received at the time of the shrapnel injury are not available for review.  Left and right leg scars were noted on his July 1969 separation examination.  

A January 1970 rating decision awarded the Veteran service connection for residuals of multiple fragment wounds of the left knee and leg, rated 20 percent, under Codes 5311-5312 (for injuries of MGs XI and XII).  

In a March 2002 statement, Dr. M noted that the Veteran presented with complaints of worsening pain and stiffness of his left knee, hip and low back.  The Veteran reported recurrent pains most of his life which were controlled with medications and rest.  He reported working as a mason and laborer since 1978.  On examination, the Veteran walked with a slight left antalgic gait, there were multiple tender surgical incisions of the lateral and medial knee area, the left knee was tender medially, there was osteoarthritic spurring, tightness of the knee began at 90 degrees with flexion to 120 degrees, and there was no varus/valgus instability.  There was no pivot shift test but there was pain with ACL strain and Lachman testing, which was not unstable.  The calf had a tightened fascia, the Achilles was tightened with dorsiflexion, and the fifth toe was absent.  [Notably, traumatic injury to the small left toe is service connected and separately rated.]  Dr. M's opined that the Veteran had severe contractures status post osteoarthritis of the left knee with secondary ankle, foot and low back spondylosis.  

A subsequent March 2002 statement from Dr. M includes discussion of the Veteran's left knee X-ray as showing "severe osteoarthrosis involving all three compartments of the knee with medial collapse, anterior and posterior osteophytes, squaring of the distal femur, flattening of the tibial surfaces and subchondral sclerosis, visible shrapnel is noted around the knee."  X-rays of the left ankle revealed "no evidence of fractures, dislocations or arthritis, visible shrapnel is noted."  Dr. M's impression included post blast injury and post shrapnel impact injury.  He noted osteoarthritis of a severe nature of the left knee.  Dr. M explained that the "presence of shrapnel acts both as a herald sign for the nature of his trauma and a logical irritant due to the low oxidation of the material with time.  This is often seen in orthopedic implant and is now recognized to occur around shrapnel injuries as well.  Although, I detect no metabolic toxicity, local tissue inflammation and contracture has developed which I believe is separate from the patient's life-style and vocation."  

An April 2002 statement from Dr. M notes that the Veteran presented for reevaluation and reported "diminution" of his symptoms with prescribed medication.  On examination, the findings were "modestly changed" and there was persistent stiffness, inability to complete range of motion in various areas, persistent firm contractures of the knee, ankle and shoulder."  

An October 2002 VA examination report notes the claims file was reviewed, including the statements from Dr. M and X-rays dated March 4, 2002 "which were probably the ones that" Dr. M. "reported on."  The examiner noted the Veteran's complaints of low back pain once a week lasting 1-2 days which radiates down the left lower extremity to the ankle.  There were no paresthesias of the left ankle.  The Veteran complained of a numb feeling on the lateral side of the left foot and left knee pain on kneeling (he often knelt in his work as a mason).  There was mild swelling, no locking, and the left knee and ankle felt stiff.  X-rays showed the left knee joint space was intact medially; there was very questionable narrowing of the lateral joint space, and there were no osteophytes or irregularity of the articular surfaces.  There was a piece of shrapnel in the posterior capsule and two pieces of shrapnel in the tibial metaphysis.  Left ankle X-rays showed a piece of shrapnel medial to the side of the heel; it was otherwise normal.  

On physical examination, the Veteran walked without a limp, and was able to tiptoe, walk on his heels, and squat.  There was no effusion, tenderness, or instability of the left knee and McMurray sign was negative.  There was painless range of motion of the left knee from 0 to 150 degrees.  There was no swelling, tenderness, or instability of the left ankle, and the Veteran had painless range of motion of 15 degrees dorsiflexion and 50 degrees plantar flexion.  In the prone position, the Veteran limited left knee flexion to 45 degrees; however, he had been able to squat and sit with his knees flexed 90 degrees and to work with his knees flexed at least 90 degrees.  

Regarding the statements from Dr. M, the VA examiner opined that Dr. M.'s "report of the X-ray findings is not to be believed.  I have seen the same films, and the only pathology is mild arthrosis of the [AC] joint of the left shoulder and several insignificant pieces of shrapnel in the soft tissues.  These pieces of shrapnel are walled off by a fibrous capsule and are not the cause of any reaction."  Dr. M. "blames a nonexistent severe arthritis of the left knee as the cause of the arthrosis of the spine, left hip, and left ankle, which also are nonexistent.  The physical examination reveals symptom magnification.  I find no orthopedic disability." 

In a March 2003 letter, Dr. M. stated that he reviewed the October 2002 VA examiner's opinion.  He stated that he disagreed with the opinion that there was no arthritis in the Veteran's left knee.  He reviewed the X-rays and noted thinning of the joint thickness, squaring of the distal femur, irregularity of the subchondral bone, lateral osteophytes of the medial compartment, and sclerosis of the tibial plateaus.  He stated, "[t]his is by definition, osteoarthritis.  It is not massive but neither is it minor."  He also noted that the Veteran's "clinical picture and the genu varum posture were consistent with this.  The fact that there were no findings in the opposite knee and a large incision in surgery on the left knee suggests that this is post traumatic in origin and not idiopathic."  Examination of the left knee revealed 120 degrees range of motion with discomfort in flexing the knee passively past 95 to 110 degrees.  Tenderness over the medial and lateral femoral condyle and peripatellar areas, capsular thickening, popliteal swelling, and slight varus instability on valgus toggling was also noted.  Dr. M also noted that the patella appeared large.  

A May 2003 VA examination report notes the Veteran's history of shrapnel injury in service (he reported that he was initially hospitalized in Da Nang for several days, taken to Japan for about a week and then shifted stateside).  The Veteran also reported that he had been developing more knee pain due to having to kneel a lot in his work as a mason.  He stated that the pain is worse in his left knee and he suspected that it is related to his shrapnel injuries.  The examiner reviewed X-rays provided by the Veteran (dated in February 2002 and March 2002).  The February 2002 left knee X-ray showed two pieces of shrapnel, normal joint space, and very minimal DJD (degenerative joint disease).  The March 2002 left knee X-ray was normal except for trace amount of DJD and the shrapnel.  On physical examination, both ankles had 30 degrees of flexion, extension, inversion, and 20 degrees of eversion.  The examiner noted that theVeteran resisted examination of the left knee but allowed extension to 0 degrees and flexion to 130 degrees.  The examiner noted that the veteran was not entirely cooperative, actively resisting range of motion testing.  The examiner also noted that he did not find any bodyaches related to the Veteran's service-connected injuries, did not find any significant service-connected disability in the musculoskeletal system, and could not explain the Veteran's complaints of pain and stiffness.  The examiner also noted that no significant injury to muscle groups was found and that the Veteran's pain did not sound muscular in nature.  

An August 2006 VA scars examination revealed multiple scars over the body in both thigh areas, left knee, left ankle and left fifth toe.  All were asymptomatic with varying degrees of adherence and infiltration; none were tender.  

An August 2006 VA orthopedic examination report notes the Veteran's complaints of pain and stiffness when he walks.  Physical examination revealed mild left knee pain at the end of flexion.  Four repeated movements of the knee showed pain increase to 3 (on a scale or 1-10) and 5 additional degrees limitation in flexion.  There was no increase in weakness or fatigue and mild decrease of endurance.  The examiner noted objective evidence of mild painful motion.  There was essentially no edema, effusion, instability, redness or heat, but there was tenderness on the posterior aspect.  The Veteran's gait was stable, squatting was full, and there were no callosities or breakdown.  The Veteran had full left knee extension and 0 to 136 degrees of flexion.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus were intact.  Drawer, Lachman's, and McMurray's tests were negative.  Left ankle range of motion was 0 to 16 degrees of dorsiflexion, 0 to 38 degrees of plantar flexion, 0 to 30 degrees of supination, and 0 to 10 degrees of pronation.  Mild limitation was noted.  There was novarus or valgus angulation of the os calis.  The diagnoses were shrapnel wound in the left knee with residual left knee mild degenerative changes and left ankle shrapnel wound but joint within normal limits.  

At the September 2007 Travel Board hearing, The Veteran was advised that Dr. M had not responded to VA requests for copies of his treatment records.  He testified that he had been treated by Dr. M for two years and would call him to obtain a copy of his treatment records.  

A report of aMay 2008 VA scars examination notes with respect to the left knee, a 2 1/4 inch X 1/8 inch depressed (by 1 millimeter) scar with mild adherence to underlying structures.  It was nontender to palpation, caused no restriction of range of motion, was skin colored, and was superficial and not deep.  There was no inflammation, edema or keloid formation.  The scar was stable.  The diagnosis was multiple scars.  Total body surface involved was less than 1 percent and the total exposed body surface involved was 0 percent.  

On June 2008 VA orthopedic examination, the Veteran complained that his knee was sore and stiff when kneeling.  He reported no flare-ups.  There was no additional effect from the shrapnel wounds on his muscles and there were no exit wounds.  On examination, the Veteran had a normal gait and a 6 centimeter (cm) scar over the left lateral knee joint with no defect.  There was no swelling, warmth, tenderness, crepitance, or effusion.  There was no joint line tenderness, negative McMurray's, painless extension to 0 degrees and flexion with some pain to 126 degrees.  There was some pain but no weakness, fatigue, incoordination, or decreased range of motion on repetitive motion.  X-rays of the left knee showed mild DJD and two pieces of shrapnel.  The diagnoses included normal examination of the left knee except for pain with range of motion and 2006 X-ray showing one spur, otherwise no significant degenerative joint disease seen.  After reviewing the Veteran's claims file and reports from Dr. M, the examiner stated that he disagreed with Dr. M "completely that the left knee X-ray shows severe degenerative joint disease."  The examiner agreed with the opinions of the 2002 and 2003 VA examiners and opined that "the left knee has a nearly normal examination" and "there do not seem to be any significant sequelae from left knee shrapnel wounds."  The VA examiner could not explain this discrepancy, but noted that other VA examiners had agreed that the left knee arthritis is only mild.

On May 2009 VA joints examination, the Veteran complained of left knee stiffness with kneeling that has become progressively worse.  He also reported that his left knee clicks and occasionally buckles and locks.  He denied left leg discomfort, additional limitations following repetitive use or during flare-ups, and reported no incapacitating episodes during the past 12 months.  On examination of the left leg, there was no gross deformity, tenderness to palpation, or visible scar.  Left knee examination revealed a well-healed superficial surgical scar on the lateral aspect measuring 8 cm by 4 cm, there was no tenderness to palpation or adherence to underlying tissue, sensation was grossly intact, texture of the skin was not abnormal and the scar was stable.  There was no elevation or depression of the surface contour of the scar to palpation and no area of induration of the skin in the area of the scar.  There was also no evidence of inflammation, edema or keloid formation over the scar.  The examiner noted slight pigmentation of the scar as compared to normal areas of the skin.  Left knee examination also revealed no joint effusion or joint line tenderness and range of motion was 0 to 115 degrees associated with mild pain at the end of range of motion.  The pain was slightly increased following 3 repetitions but range of motion ramained the same.  There was no evidence of fatigue, weakness or lack of endurance.  Anterior drawer, Lachman, and McMurray's signs were negative.  The Veteran's gait was unremarkable, there was no significant muscle atrophy, strength was 5/5, and sensation was grossly intact around the knee.  The impression was left knee strain and unremarkable examination of the left leg.  

A March 2010 report of VA joints examination notes the Veteran's complaints of pain, discomfort, and buckling which limited his ability to bend, lift and kneel.  He reported no locking, incapacitating episodes, flare-ups, instability or swelling.  Examination of the left knee revealed a 5 cm X 3 cm horizonatal scar over the lateral aspect of the joint line and another 3 cm X .5 cm scar on the distal aspect of the lateral leg beneath the lateral malleolus.  Both scars were whitish compared to the surrounding skin and were superficial, stable, well healed, and nontender.  Lateral and medial joint line tenderness was noted and patellar grind test was positive.  There was no instability to varus, valgus, anterior or posterior stressing of the knee and range of motion was 0 to 130 degrees with pain throughout.  Motor strength was 5/5 with knee flexion and extension and there was no additional limitation of joint function due to pain, fatigue or lack of endurance after repetitive motion.  The examiner also noted no interference with joint function of the ankle and the Veteran was able to dorsiflex to 20 degrees and plantar flex to 45 degrees without any pain.  The assessment was shrapnel injury to left knee with scar formation, shrapnel injury to left lateral malleolus with scar formation, and left knee degenerative joint disease.  The examiner noted that May 2009 X-ray studies showed degenerative joint disease at the quadriceps tendon and some shrapnel along the proximal tibial and lateral joint line space.  The examiner commented:  

There still appears to be some shrapnel within the knee joint region.  On physical examination none is palpated.  There does not appear to be any muscle involvement beneath the 2 scars I see on the left lower extremity.  There do not appear to be any neurological manifestations.  No nerve involvement.  No nerve impairment.  

As far as disability associated with muscle groups, as far as the ankle, it does not cause any impairment or effect of the muscle of the left ankle examination.  

As far as the knee, there is no real muscle loss or involvement, but does appear to affect the knee joint which can account for his left knee degenerative joint disease.  It appears to be a mild severity of disability to the left knee.  No weakness is noted.  He is able to extend the knee and flex it with 5/5 motor strength.  

A report of July 2011 VA joints examination notes the Veteran's complaints of left knee instability, pain, stiffness, weakness, and decreased speed of joint motion.  He reported no episodes of dislocation or subluxation.  The main limitation was inability to get up from kneeling and knee pain after getting up.  On examination, the Veteran had a normal gait; however, there was evidence of abnormal weight bearing because his right thigh circumference was less than his left and he had increased wear on the inside edge of the forefoot of the left shoe.  Examination of the left knee joint revealed crepitus, tenderness, weakness, abnormal motion, and guarding of movement.  Range of motion was 0 to 115 degrees with objective evidence of pain on active motion.  There was no objective evidence of pain or additional limitations after repetitive motion.  

The same examiner also conducted a July 2011 VA muscles examination and was unable to assess the muscles involved because the Veteran had scars overlying muscles but there was no deep penetration of shrapnel or palpable defect or damage to the muscles themselves.  The etiology was multiple shrapnel; however, the velocity, caliber and initial treatment in the field was unknown.  The length of initial hospitalization was 2-3 months and the Veteran resumed duty after 8 months.  The wound was not through and through, it is unknown whether the wound was initially infected before healing, there was loss of part of the left fifth toe with residual sensory nerve damage of the lateral foot, and there was retained shrapnel in the proximal tibia and posterior capsule of the knee.  The residuals of the injury were productive of pain, increased fatigability, weakness, uncertainty of movement, and knee stiffness.  The Veteran had slightly decreased strength (4+/5) in the left knee extensors, flexors and EHL (extensor hallucis longus) muscles.  Thigh circumference was 34.5 cm on the left and 35 cm on the right.  The examiner noted that "slightly decreased strength is not focal to a specific muscle within a group, but rather reflects all movements.  This likely represents disuse due to favoring the left leg, rather than any focal muscle injury."  Muscle function was normal in terms of comfort, endurance, and strength to perform activities of dialy living.  The left lateral knee had a linear, adherent, soft white surgical scar which measured 6.5 cm X 5cm and had minimal soft tissue underlying which limited scar mobility.  There was also a 3 cm X .5 cm left ankle scar.  Neither scar was tender and there were no separate entry and exit scars.  There was no residuals of tendon damage and residuals of bone damage was described as retained shrapnel in proximal tibial which does not seem to be impacting function in any way and fragment shrapnel in posterior capsule of knee which was not painful to palpation of region (fragment was too small to palpate.)  There was no muscle herniation or loss of deep fascia or muscle substance.  

Both July 2011 examinations (muscle and joint) produced a diagnosis of left leg shrapnel injury with retained shrapnel in tibia and posterior capsule of knee productive of left leg stiffness and weakness.  The examiner provided the following response to the June 2011 Board remand questions:  

a)  All scars represent surgical incisions where shrapnel entered and then was surgically removed.  There are no exit wounds.  Veteran has multiple retained small fragments of shrapnel on X-ray; two are of interest in this case.  First is a fragment in the left proximal tibia; this is not an area the Veteran says is painful.  Next is the fragment in the left knee posterior to the joint, which is not painful or palpable on examination.  It is difficult to ascertain if the fragment in the posterior knee is limiting the flexion of the knee, or causing pain with flexion; it is unlikely, given the small size of the fragment (about 3 mm).  In addition, the Veteran describes his condition as worsening, but the fragment has not changed in size or position on repeated films.  Thus, the etiology of his knee pain and weakness are more likely due to the development of osteoarthritis of the knee, rather than the shrapnel itself.  None of the injuries were deep penetrating wounds involving muscle.  

b)  See answers in muscle section.  There is no evidence of muscle damage, but the Veteran does have slight atrophy of the thigh and weakness diffusely in the leg.  This pattern of weakness/atrophy is most likely due to disuse rather than the result of residual damage to the muscles.  

c)  Veteran has small patch of numbness in terminal branch of sciatic nerve, on lateral aspect of foot.  This degree of injury is mild and unlikely to cause functional impairment.  

d)  No discrete muscle group injuries were identified.  Thus, the symptoms based on weakness and pain more likely reflect a problem with the knee joint rather than a muscle injury.  

The examiner also provided the following explanation in an effort to reconcile the findings on VA examinations with the statements by Dr. M:  

Regarding the report from Dr. E.M., the main areas of discordance appears to be in his assessment of the severity of the injuries.  ...  I have reviewed the X-ray of the left knee taken in March 2002 with our radiologist, and see findings more consistent with mild osteoarthritis (and retained shrapnel as noted in other sections).  X-rays of the left knee taken subsequently at the VA have been interpreted as "mild osteoarthritis".  It is not clear why Dr. E.M.'s reading of the X-ray is different from others and subsequent X-rays.  Dr. E.M.'s clinical assessments describe findings that can be expected to change over time, such as "capsular thickening, popliteal swelling...".  These can be present at some times, and then absent at others, based on the level of inflamation in the knee during the exam.  His assessment of limited and painful knee flexion is actaully in agreement with my findings, and of other documented examinations of the knee that this Veteran has had.  Therefore, Dr. E.M.'s reports appear to overstate, rather than directly contradict, findings in this Veteran's case.  The reasons for this are not clear ... and any further attempt to resolve this will have to resort to mere speculation.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  Under Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  See generally 38 C.F.R. § 4.73. 

A "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  See 38 C.F.R. § 4.56(d)(1)(i).  Service department records show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There is no evidence of any of the cardinal signs or symptoms of muscle disability.  See 38 C.F.R. § 4.56(d)(1)(ii).  The objective findings show that there is a minimal scar with no evidence of a fascia defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments in the muscle tissue.  See 38 C.F.R. § 4.56(d)(1)(iii).  

Moderate muscle disability results from through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of the muscles results from through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular binding and scarring.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) X-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

An open comminuted fracture with muscle or tendon damage will be rated as reflecting a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) .

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The United States Court of Appeals for Veterans Claims (Court), citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

38 C.F.R. § 4.55(e) provides that for compensable MG injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  Here, the muscles groups involved are Groups XI and XII.  These muscle groups act on function of the left knee (flexion) and left ankle.

MG XI consists of the posterior and lateral crural muscles, and muscles of the calf, including triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantaris.  The function of MG XI is propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes and flexion of the knee.  Injuries to MG XI are rated pursuant to 38 C.F.R. § 4.73, Code 5311.  A.  38 C.F.R. § 4.73, Code 5311. 

MG XII consists of the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  Functions of this muscle group include dorsiflexion, extension of the toes, and stabilization of the arch.  Injuries to MG XII are rated pursuant to 38 C.F.R. § 4.73, Code 5312.  

Under both Code 5311 and Code 5312, a 10 percent rating is warranted for moderate injury, a 20 percent rating is warranted for moderately severe injury, and a maximum 30 percent rating is warranted for severe injury.  38 C.F.R. § 4.73, Codes 5311 and 5312. 

Under Code 5256, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260. 

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

For impairment of the tibia and fibula, a 10 percent disability rating is assigned for slight impairment of the knee or ankle.  A 20 percent disability rating is warranted for moderate knee or ankle disability.  A 30 percent disability rating requires marked knee or ankle disability.  38 C.F.R. § 4.71a, Code 5262. 

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Code 5270.

Further, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases where functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The evidence of record does not show that the injury to either MG XI or MG XII could be considered moderately severe (which would then elevate the combined rating to 30 percent either under 38 C.F.R. § 4.55(d) (for injuries to two Groups working on a single unankylosed joint, i.e., two MGs acting on the ankle) or under 38 C.F.R. § 4.55(e) (for injuries in the same region working on different joints, i.e., two MGs acting on the knee and ankle).  While the history (and evidence of retained foreign body/shrapnel) suggest through and through or deep penetrating wounds and debridement, the evidence does not suggest, and the Veteran does not allege, that there was prolonged infection, and there is no evidence of intermuscular scarring.  There is also no evidence (on palpation) of loss of deep fascia, muscle substance, or firm resistance, strength, or endurance due to muscle injury.  Although the July 2011 VA examination noted slightly decreased strength and atrophy (left thigh circumference as compared to the right thigh); this pattern of weakness and/or atrophy was attributed to disuse rather than the severity of the shrapnel injury.  The examiner also attributed the Veteran's symptoms of weakness and pain to a problem with the knee joint rather than a muscle injury.  (See July 2011 VA examination report.)  Under 38 C.F.R. § 4.55(e), with moderate injuries to MGs XI and XII (acting on the knee and ankle) the rating for either MG (since both are rated as moderate 10%) is increased one level to moderately severe, resulting in a 20 percent rating for the left leg shell fragment wounds.  Therefore, a rating in excess of 20 percent based on muscle injury is not warranted. 

Furthermore, the Board finds no evidence in the record warranting a rating in excess of 20 percent alternatively under the criteria for rating orthopedic disability of the knee and ankle in 38 C.F.R. § 4.71a.  The evidence does not show (and the Veteran has not claimed) ankylosis of the knee or ankle or recurrent subluxation or lateral instability; hence, Codes 5256, 5257 and 5270 do not apply.  Examinations (including by Dr. M) have not shown flexion of the leg limited to less than 45 degrees, or limitation of extension (which has been normal), or impairment of the tibia and fibula with marked knee or ankle disability; hence, Codes 5260, 5261 and 5262 do not apply.  As MG XI acts on flexion motion of the knee, an additional rating for limitation of knee flexion could be combined with the ankle rating.  However, no VA examination has shown ankle motion limitation warranting a rating in excess of 10 % under Code 5260.  Consequently, the left ankle and knee would warrant no more than a 10 % rating, each, under the criteria in 4.71a.  

The Board notes the conflicting reports by Dr. M and VA examiners regarding the severity of pathology shown on X-ray studies.  Inasmuch as Dr. M has not responded to VA requests for his records (and the Veteran has not secured them upon being so advised and indicating at the Travel Board hearing that he would secure them) and because the VA findings were corroborated by other examiners and include more explanation, they have greater probative value.  Regardless, the X-ray findings of themselves would not be dispositive as it is injury to the muscles (and associated impairment of function) that is the basis for the schedular criteria.  

The Board has specifically considered the guidance of DeLuca, supra (discussing 38 C.F.R. §§ 4.40, 4.45).  The examination reports do not show that weakness, excess fatigability, or incoordination (the Veteran has reported no flare-ups) result in additional limitation of motion or functional impairment.  While recognizing that the Veteran has subjective complaints of pain, weakness and fatigability, as described above, these factors are considered in the assignment of the current 20 percent rating.  

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  The symptoms of, and functional impairment due to, the Veteran's residuals of multiple fragment wounds to the left knee and leg shown by the record are entirely encompassed by the schedular criteria, and therefore those criteria are not inadequate.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes, however, that the matter of entitlement to a TDIU rating has been raised by the evidence of record.  Such matter is the subject of the remand below.  The preponderance of the evidence is against this claim.  Hence, it must be denied



ORDER

A rating in excess of 20 percent for residuals of multiple fragment wounds to the left knee and leg is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, the Board notes that the Veteran's assertions of being employed "only very part time" as a result of his service connected disabilities raises an inferred claim for TDIU.  (See Veteran's statements received in September 2006 and February 2011.)  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the Veteran a TDIU application form for completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and his representative should have opportunity to respond. 

2.  The RO should then fully develop (to include arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate statement of the case in the matter and afford the Veteran and his representative the opportunity to respond.  If this occurs, the case should be returned to the Board, if in order, for further appellate review.

The purpose of this remand is to ensure compliance with the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


